DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/14/2021 has been entered.
Claims 1, 4-8, 12, 15-16, 21, 41, 58-69 are pending. The amendment filed on 05/14/2021 has been entered. Claim 41 is withdrawn. Claims 1, 4-8, 12, 15-16, 21, 58-69 are under consideration.
Priority
This application is a continuation of and claims priority to international Application No. PCT/CN2018/091845, filed on June 19, 2018, which claims the benefit of Chinese Patent Application App. No. 201710464564.4, filed on June 19, 2017, Chinese Patent Application App. No. 201710872886.2, tiled on September 25, 2017, and Chinese Patent Application App. No. 201810622833.7 filed on June 15, 2018. As such the effectively filed date for the instant application is June 19, 2018.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action, 37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Response to arguments

In response applicant’s arguments are persuasive.
Claim Rejections - 35 USC § 112
Claims 11, 3-8, 12, 15-16, 20-22, 25, 37-38, 58-61 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ) first paragraph, is withdrawn in view of applicants amendment to base claims 1, 12, 21,their depended claims and newly added claims.
 Therefore a new rejection is set forth below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1, 4-8, 12, 15-16, 21, 58-69 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for;
A)	 a genetically modified mouse whose genome comprises a chimeric CD40 gene at an endogenous CD40 locus, wherein the chimeric CD40 gene comprises an amino acid sequence identical to the amino acid sequence as set forth in SEQ ID NO 27, wherein the 
B)	 A method for making a genetically modified mouse, said method comprising; 
replacing at an endogenous CD40 locus of a sequence encoding at least one exon of endogenous mouse CD40 gene with a sequence encoding at least one corresponding exon of human CD40 gene, thereby creating a chimeric CD40 gene, wherein the chimeric CD40 gene is operably linked to an endogenous mouse regulatory element, at the endogenous mouse CD40 locus, wherein the chimeric CD40 gene comprises a sequence encoding an amino acid sequence identical to SEQ ID NO: 27, wherein the chimeric mouse expresses the chimeric CD40 protein,
does not reasonably provide enablement for (i) a rat, (ii) for a humanized CD40 amino acid sequence that is at least 70 % identical to amino acids of SEQ ID NO: 27. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The Breadth of the Claims
Claim 1 is directed to a genetically-modified rodent whose genome comprises a sequence encoding a humanized CD40 at the endogenous CD40 gene locus under the control of endogenous regulatory elements, wherein the humanized CD40 comprises an amino acid sequence that is at least 70% identical to SEQ ID NO: 27, wherein the rodent expresses a Claim 12 is directed to a genetically modified mouse, wherein a portion of a mouse CD40 gene at an endogenous mouse CD40 gene locus is replaced with a portion of a human CD40 gene, thereby creating a chimeric CD40 gene under the control of an endogenous regulatory element, wherein the chimeric CD40 gene comprises a sequence encoding an amino acid sequence that is at least 70% identical to SEQ ID NO: 27, wherein the mouse expresses a chimeric CD40. Claim 21 is directed to a method for making a genetically-modified rodent, comprising: replacing in at least one cell of the rodent, at an endogenous CD40 gene locus, a sequence encoding a region of an endogenous CD40 with a sequence encoding a corresponding region of human CD40, wherein the sequence encoding human CD40 is operably linked to an endogenous regulatory element at the endogenous CD40 gene locus, wherein the rodent expresses a  functional humanized CD40 comprising a humanized extracellular region and an endogenous cytoplasmic region.
The breadth of the claims
The aspects considered broad are (i) genetically modified rat (ii) a humanized CD40 amino acid sequence that is at least 70 % identical to amino acids of SEQ ID NO: 27. 
The Amount of Direction Provided by the Inventor/The Existence of Working Examples
The specification provides guidance only for a transgenic mouse whose genome comprises humanized CD40 was generated by a humanized CD40 by using small guide RNA (sgRNA) and Cas9 for targeting CD40 gene (example 1). In example the specification teaches the design of sgRNA for CD40 gene. The 5' -terminal targeting sites (sgRNA1 to sgRNA7) and the 3' -terminal targeting sites (sgRNAS to sgRNA14) were designed and synthesized. The 5” -terminal targeting sites were located in exon 2 of mouse GD40 gene. The 3”-terminal targeting sites were located in exon 7 of mouse CD40 gene. The targeting site sequences on CD40 for each sgRNA are shown below. EXAMPLE 2: Testing sgRNA activity. The UCA kit was used to  FIG, 4. The humanized mouse CD40 gene DNA sequence (chimeric CD40 gene DNA) is shown in SEQ ID NO: 24. EXAMPLE 6: pClon-2G-CD40 plasmids. Based on the sequences, a targeting strategy for generating the humanized CD40 mouse model is shown in FIG. 3. The 5’ homologous arm comprises nucleic acid 165060750-165062291 of NCBI Accession No. NCJ300068.7 (SEQ ID NO: 28). The 3' homologous arm comprises nucleic acid 165069646-165071120 of NCBI Accession No. 10 NCJ300068.7 (SEQ ID NO: 29). The human sequence corresponds to 46121826-46128154 of NCBI Accession No. NC000020.1 (SEQ ID NO: 30). EXAMPLE 7. Verification of pClon-2G-CD40 vectors. Two pClon-2G-CD40 clones were randomly selected and tested by three sets of in vitro transcription products of pT7-CD40-l, pT7-CD40-8 plasmids were injected into the cytoplasm or nucleus of mouse fertilized eggs (C57BL/6 background) with a microinjection instrument 20 (using Ambion in vitro transcription kit to carry out the transcription according to the method provided in the product instruction). The embryo microinjeetion was carried out according to the method described, e.g., in A Nagy, et al. EXAMPLE 9: Verification of genetic modification. Genotype determination for F0 generation mice. EXAMPLE 10: CD40 knockout mice. Since the cleavage of Cas9 results in DNA double strands break, and the homologous recombination repair may result in insertion /deletion mutations, it is possible to obtain CD40 knockout mice by the methods described herein. For wild type mice, there should be no PCR band, and there should be only one band (about 500 bp) for CD40 knockout mice (p 63). EXAMPLE 11. Pharmacological validation of B-hCD40 humanized rodent model. B~hCD40 heterozygous mice (4 weeks) were subcutaneously injected with mouse colon cancer ceil MC38 (5 x 105/100 pi PBS), and when the tumor volume grew to about 100 mm 3, the mice were divided to a control group and six treatment groups based on tumor size (n ==: 5/group ). The treatment groups were randomly selected for anti-human CD40 antibodies (AB1, AB2, AB3, AB4, ABS, ABB) treatment (3 mg/kg): the control group was injected with an equal volume of blank solvent when compared with the control group mice, the tumor volumes in the treatment groups were smaller than the control group (FIG. 12). Thus, the anti-CD40 antibodies were well tolerated, and the antibodies inhibited the tumor growth in mice. Table 15 shows results for this experiment, including the tumor volumes at the day of grouping, 14 days after the grouping, and at the end  numbered 178, 1S5, 186. 190, and 192 were homozygous for humanized PD-i, and mice numbered 179, 180, 182, 187, 188, 189 and 191 were heterozygous for humanized PD-1. The results show that the mice numbered 178 and 188 were homozygous for both humanized CD4G and humanized PD-I (CD40 H/H/PD-1 H/H}.... Mice numbered 179, 180, and 189 were heterozygous for both humanized CD40 and humanized PD-1 (CD40 H/ r /PD-1 HA). EXAMPLE 13: Double humanized GD40/PD-L1 mice. Since the mouse GD40 gene is located on chromosome 2 and PD-Li gene is located on chromosome 19, the double humanized CD4G/ PD-L1 mouse model was obtained by crossing the CD40 humanized mice with PD-Li humanized mice. EXAMPLE 14. Methods Based On Embryonic Stem Cell Technologies. The non-human mammals described herein can also be prepared through other gene editing systems and approaches, including but not limited to: gene homologous recombination techniques based on embryonic stem cells (ES), zinc finger nuclease (ZFN) techniques, transcriptional activator-like effector factor nuclease (TALEN) technique, homing endonuclease (megakale base ribozyme), or other techniques. Based on the CD40 transcript and the corresponding protein sequence and the humanized GD40 mouse gene map as shown in FIG 4, a targeting strategy for generating the humanized CD40 mouse model with Embryonic Stem Cell Technologies is developed (FIG, 21). Since the objective is to replace exons 2 -7 of the mouse CD40 gene in whole or in part with the corresponding sequence in human CD40 gene, a recombinant vector that contains a 5' homologous arm (4719 bp), a 3’ homologous arm (4184 bp) and sequence fragment from human CD40 (total 6329 bp) is designed. Furthermore, a coding gene with a negative screening marker, such as the diphtheria toxin A subunit coding gene (DTA), can be constructed downstream of the recombinant vector 3' homologous arm. 
(i) The claims as amended broadly embrace a genetically modified rat that embraces germline transmission of the CD40 gene. The specification fails to teach the claimed genetically modified rat which is unpredictable. For example, Tong (Nature Protocols, 6(6): 827-844, 2011) notes that, while one laboratory was able to successfully use ES cells from F344 rats, other labs have not had the same success and thus their remains a general unpredictability of use rat ES cells to contribute to the germline for the creation of a transgenic rat. Tong clearly states “Many factors determine the efficiency of gene targeting in rat ES cells and subsequent generation of gene-targeted rats; among these factors are the length of the homology arm, the quality of the rat ES cells and the genetic background of the host embryo chosen for the production of ES cell-rat chimeras” (p 827- 844, see page 828, col. 1, para. 1). 
Thus, the art of record clearly establishes that transgenic rat is unpredictable for germline transmission, and only mouse ES cells were known to colonize the germ line, and 
The specification only teaches CD40 transgenic mouse with a phenotype to distinguish from a wild type mouse where the transgenic mouse phenotype exhibits expression level analysis in humanized mice, where one humanized F1 heterozygous mouse was selected. One wild type mouse in the same background was used as the control [0287]. 
The specification fails to teach a transgenic rat as claimed. Gama Sosa, (Brain Struct Funct (2010) 214:91-109, previously cited) discussed transgene expression in transgenic animals as a problem due to integration site and formation of heterochromatin (Gama Sosa, page 94, col. 1, parag. 1, lines 1 -10.) The issues of transgene insertion site, copy number and silencing are not new, but have been issues concerning transgenesis for years. Dow (Trends in Molecular Medicine, 2015, 21, 609-621) notes that “Despite significant effort to design better sgRNAs, the potential for off-target DNA cleavage or, in the case of dCas9 variants, undesired changes to gene expression or chromatin patterns is an ongoing concern. It is further disclosed that studies have revealed significant variability in the degree of off-target cleavage between individual sgRNAs, implying that it may be difficult to accurately predict off-target potential (see page 618, last paragraph). Kosicki (Nature Biotechnology, 2018, 1-8) notes that significant on-target mutagenesis, such as large deletions and more complex genomic rearrangements at the targeted sites in mouse embryonic stem cells. Using long-read sequencing and long range PCR genotyping, we show that DNA breaks introduced by single-guide RNA/Cas9 frequently 
Therefore, the specification fails to provide any guidance at all as to the undesired changes to gene expression or chromatin patterns is an ongoing concern and variability in the degree of off-target cleavage between individual sgRNAs, implying that it may be difficult to accurately predict off-target potential for predicting a transgenic rat.
 Thus, in view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, the high level of unpredictability of the prior art in regard to a transgenic rat expressing a chimeric CD40 protein other than a mouse.  Thus, an undue experimentation would be necessary one having ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims.
 The specification fails to provide teachings or specific guidance to overcome the above described unpredictability, in order to successfully produce a transgenic rat with a specific phenotype other than mouse, and as such, the claims are not enabled commensurate with full scope.
(iii) The claim broadly embrace humanized CD40 comprises an amino acid sequence that is at least 70% identical to SEQ ID NO: 27, which embraces fragments of SEQ ID NO: 70.
The specification teaches only the chimeric CD40 comprises the amino acid sequence as set forth in SEQ ID NO: 27. The specification contemplates in FIG. 3 shows a humanization strategy for a mouse CD40 locus. In FIG. 3, the targeting strategy involves a vector comprising the 5' end homologous arm, human CD40 gene fragment, 3' homologous arm. The process can involve replacing endogenous CD40 sequence with human sequence by homologous recombination. In some embodiments, the cleavage at the upstream and the downstream of the target site (e.g., by zinc finger nucleases, TALEN or CRISPR) can result in DNA double strands break, and the homologous recombination is used to replace endogenous CD40 sequence with 
However, one of skill in the art would have to perform a large amount of screening of nucleases and/or gRNAs are required to be tested to bind and cleave endogenous mouse CD40 gene because the protein comprising TALE and a nuclease cleavage domain capable of binding and cleaving endogenous CD40 gene is structurally unlimited and encompasses any sequence as a result of mutation. Predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity/utility requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins’ structure relates to its function. The positions within a protein's sequence where modifications can be made with a reasonable expectation of success in obtaining a polypeptide having the desired activity/utility are limited in any protein and the result of such modifications is highly unpredictable. In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g., multiple substitutions. Prior to instant invention, it is well-known in the art that even a single amino acid alteration can alter the folding of a polypeptide. MPEP 2144.08. (c), which states, “[i]n the area of biotechnology, an exemplified species may differ from a claimed species by a conservative substitution (“the replacement in a protein of one amino acid by another, chemically similar, amino acid... [which] is generally expected to lead to either no change or only a small change in the properties of the protein.
The specification fails to disclose any working examples of sequences as encompassed by the claims that could be used to express human or chimeric CD40 in mouse or rat. In the instant case, neither the specification nor the prior art provide guidance regarding modifications Dow (Trends in Molecular Medicine, 2015, 21, 609-621) reported “Despite significant effort to design better sgRNAs, the potential for off-target DNA cleavage or, in the case of dCas9 variants, undesired changes to gene expression or chromatin patterns is an ongoing concern. It is further disclosed that studies have revealed significant variability in the degree of off-target cleavage between individual sgRNAs, implying that it may be difficult to accurately predict off-target potential a priori (see page 618, last paragraph).
Claims 12, 15, embrace a portion of mouse CD40 gene is replaced with a portion of human CD40 gene or wherein the replaced portion encodes the extracellular portion of CD40, while claims 67-68 broadly embrace a portion of rodent exons 2, 7 of CD40 gene is replaced with a portion of human exon 2, 7. 
However, the specification fails to provide any guidance for replacing a portion of mouse CD40 gene with a portion of human CD40 gene or wherein the replaced portion encodes the extracellular portion of CD40. The specification also fails to provide any guidance for replacing a portion of rodent exons 2, 7 of CD40 gene with a portion of human exon 2, 7 which is unpredictable. For example, Zhu (Nature Communications, 1-13, 2919) notes that humanizing individual exons in a mouse is not always sufficient (p 5, 1st column last paragraph). For many models the humanization of specific stretches of amino acids or whole protein domains is key to answering mechanistic questions (p 5, 1st column last paragraph). The phenotype of a genetic mouse model-transgenic or genomically humanized is not always predictable because humanizing of the introns and exons of a gene, the mouse environment (chromosomal or cellular) may cause unexpected phenotypes (p 9, 2nd column last paragraph bridge p 10 1st column 1st paragraph). Even in cases of relatively straight forward humanization of a single wild type gene, it is not always clear how far one should extent genomic humanization in order to most faithfully recapitulate human gene expression in a mouse context (p 10 2nd column 3rd paragraph).Therefore, a skilled artisan would have to perform undue experimentation to delineate humanizing portions of endogenous mouse genomic exons of C D40 gene due to unpredictable humanization of the introns and exons of a gene in the mouse environment.
Therefore at the time of filing the skilled artisan would need to perform an undue amount of experimentation without a predictable degree of success to implement the invention as claimed. 
Response to arguments
The arguments present in the response filed 05/14/2021 are answered to the extent they are relevant in view of the new rejection as set forth above.
A)		Applicants argue that the specification provides the rat CD40 locus (see, e.g., paragraph [0115] of the published application, stating: "For example the gene ID for CD40 in Rattus norvegicus is 171369... The relevant information for these genes (e.g., intron sequences, exon sequences, amino acid residues of these proteins) can be found, e.g., in NCBI database, which is incorporated by reference herein in its entirety."). Applicant submits that at the time the application was filed, the rat was a widely-used model animal. Thus, in view of the disclosures in the specification, a POSITA would have understood how to make and use a humanized CD40 rat without undue experimentation. Applicants’ arguments have been fully considered but are not persuasive.
In response, the gene ID for CD40 in Rattus norvegicus is 171369... and relevant information for these genes (e.g., intron sequences, exon sequences, amino acid residues of these proteins) can be found, e.g., in NCBI database does not provide guidance a transgenic rat is unpredictable for germline transmission, and only mouse ES cells were known to colonize the germ line, and therefore, the art only enables the production of knockout mice as embraced by the breadth of the claims. The disclosure of the specification is prophetic and provides no actual transgenic rat expressing humanized CD40 other than mouse. No such data is presented to show that a genetically modified rat comprising the modification in the germline as broadly 
B) Applicants argue the humanized CD40 as recited in claim 1 requires a humanized extracellular region and an endogenous cytoplasmic region. Thus, it does read on a non-functional fragment of CD40. Moreover, Applicant further notes that claim 4 recites, in part, "the humanized CD40 comprises an amino acid sequence that is at least 80% identical to SEQ ID NO: 27." Claim 59 recites, in part, "the humanized CD40 comprises an amino acid sequence that is at least 90% identical to SEQ ID NO: 27." And claim 60 further recites, in part, "the humanized CD40 comprises an amino acid sequence that is at least 95% identical to SEQ ID NO: 27." Applicants’ arguments have been fully considered but are not persuasive.
In response, a humanized extracellular region and an endogenous cytoplasmic region does not provide guidance for a humanized CD40 comprises an amino acid sequence that is at least 70% identical to SEQ ID NO: 27, which embraces fragments of SEQ ID NO: 70. The specification teaches only the chimeric CD40 comprises the amino acid sequence as set forth in SEQ ID NO: 27. The specification contemplates in FIG. 3 shows a humanization strategy for a mouse CD40 locus. Predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity/utility requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins’ structure relates to its function. The positions within a protein's sequence where modifications can be made with a reasonable expectation of success in obtaining a polypeptide having the desired activity/utility are limited in any protein and the result of such modifications is highly unpredictable. In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional 
C) 	Applicants argue the rat CD40 and the mouse CD40 are 91% similar to each other and their sequences can be readily aligned to each other. The figure above provides the alignment between mouse CD40 and rat CD40. Based on what is taught in the present application, a person skilled in the art can readily identify the relevant sequences, and replace them with the corresponding human sequences without undue experimentation. For at least this reason, this rejection should be withdrawn. In addition, Applicant further notes that claims 66-69 recite specific exons. Applicants’ arguments have been fully considered but are not persuasive.
In response, the rat CD40 and the mouse CD40 are 91% similar to each other and their sequences does not provide guidance for "the humanized CD40 comprises an amino acid sequence that is at least 80% identical to SEQ ID NO: 27.". The specification contemplates in FIG. 3 shows a humanization strategy for a mouse CD40 locus. Predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity/utility requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins’ structure relates to its function.
Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magdalene K. Sgagias whose telephone number is (571)272-3305.  The examiner can normally be reached on M-F 8:00-5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by 






Magdalene K. Sgagias,
Art Unit 1632

/ANOOP K SINGH/Primary Examiner, Art Unit 1632